IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 23, 2008

                                       No. 06-50259                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

MOISES ESCARENO SANCHEZ

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:04-CR-299


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JONES, Chief Judge, and STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
       Moises Escareno Sanchez (“Sanchez”) was convicted for possession of
cocaine with the intent to distribute. On appeal, he argued, among other things,
that his sentence was unreasonable. We affirmed his conviction and sentence.
See United States v. Sanchez, 507 F.3d 877 (5th Cir. 2007). The Supreme Court
vacated and remanded the case for further consideration in light of Gall v.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-50259

United States, 128 S. Ct. 586 (2007). See Sanchez v. United States, 128 S. Ct.
2428 (2008). We need reconsider only the sentencing issue on remand.
      We review a district court’s sentencing decision, whether “inside or outside
the Guidelines range,” under an “abuse-of-discretion standard.” Gall, 128 S. Ct.
at 597. Our role is to
      first ensure that the district court committed no significant
      procedural error, such as failing to calculate (or improperly
      calculating) the Guidelines range, treating the Guidelines as
      mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately
      explain the chosen sentence—including an explanation for any
      deviation from the Guidelines range. Assuming that the district
      court’s sentencing decision is procedurally sound, the appellate
      court should then consider the substantive reasonableness of the
      sentence imposed under an abuse-of-discretion standard.
Id.
      Sanchez does not argue that there was any procedural error, nor can we
find any. Instead, he argues that the sentence itself was unreasonable in light
of his age, criminal history, and chance of recidivism. The judge sentenced
Sanchez to 151 months of imprisonment, at the bottom of the Guidelines range,
and expressly noted that he knew the sentence would be difficult for Sanchez
because he was fifty years old. The judge found the sentence, however, to be
appropriate and reasonable given the amount of drugs involved and the
objectives of punishment, general deterrence, and incapacitation. The judge took
into account the § 3553(a) factors in determining that a sentence of 151 months
was warranted. This case is very similar to our remand decision in United
States v. Rodriguez-Rodriguez, where we found a sentence at the bottom of the
Guidelines range was reasonable in light of Gall. 530 F.3d 381 (5th Cir. 2008).
After giving this case the further consideration required in light of Gall, we
likewise “remain convinced that affirmance of the sentence is called for and that
Gall does not call for any other result.” Id. at 385. For the foregoing reasons, as

                                        2
                                 No. 06-50259

well as for the reasons stated in our earlier opinion, 507 F.3d 877, the judgment
of the district court is AFFIRMED.




                                       3